Citation Nr: 1231292	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-49 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for immunoglobulin A (IgA) nephropathy (kidney disease), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from May 1984 to December 1992 and October 1996 to May 1998 and his decorations include the Combat Action Badge.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for IgA nephropathy, finding that new and material evidence had not been received to reopen the claim.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for IgA nephropathy (kidney disease).  

In January 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The issue of entitlement to service connection on the merits for IgA nephropathy (kidney disease) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for IgA nephropathy was denied by a November 2007 RO decision.  He did not perfect an appeal. 

2.  The evidence received since the November 2007 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for IgA nephropathy.



CONCLUSIONS OF LAW

1.  The November 2007 decision that denied entitlement to service connection for IgA nephropathy is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the November 2007 RO decision that denied entitlement to service connection for IgA is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens service connection for IgA nephropathy (kidney disease) on the basis of new and material evidence, and remands this matter on the merits for additional development.  Other than the issue addressed in the remand section below, as this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's claim of entitlement to service connection for IgA nephropathy was originally denied by a November 2007 RO decision on the grounds that there was no evidence that the disorder occurred in or was caused by service.  The available service treatment records did not show any diagnosis of IgA, but personnel records did show service in Bosnia.  Post-service VA and private treatment records show blood was first shown in the urine in April 2003 and a diagnosis of IgA nephropathy was made in March 2005. 

The Veteran originally contended that the IgA nephropathy was related to his exposure to depleted uranium during his tour in Bosnia.  In denying the claim in November 2007, the RO cited to lab results in the service treatment records dated in November 1992, October 1994, and May 1998, which were negative for protein or blood.  The RO also noted that there was no evidence that the Veteran's IgA nephropathy first manifested in service and the Veteran did not show signs or symptoms of IgA until 2003, which is five years after service.   In addition, the RO cited to the Merck Manual, which notes that the cause of IgA nephropathy was unknown but that the evidence suggested that it might arise through "multiple pathogenic mechanism, including increased IgA1 production, defective IgA1 glycosylation causing increased binding to mesangial cells, decreased IgA1 clearance, a defective mucosal immune system and over production of cytokines stimulating mesangial cell proliferation."  The Veteran was notified of the RO's decision on November 13, 2007.  The Veteran did not file an appeal.  In addition, prior to the expiration of the applicable appellate period, VA did not receive new and material evidence relevant to the issue.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such the determination became final.  

The Veteran filed a claim to reopen service connection for IgA nephropathy in May 2009, this time asserting that his condition was secondary to the medications he had taken over the years for his service-connected back disorder.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence obtained since the November 2007 RO decision includes the Veteran's assertion that his kidney problems were caused by his prescription for 3200mg of Motrin a day for almost a year for his service-connected back disability.  The Veteran submitted articles on the side effects of Motrin, which included kidney problems.  The Veteran also testified at a Board hearing in January 2012 in support of his claim.  At that time he primarily asserted that his exposure to depleted uranium in Bosnia had caused his kidney problems, rather than the non-steroidal anti-inflammatories (NSAIDs) that had been prescribed for his multiple service-connected orthopedic disabilities.  He testified that he was stationed in Doboj and lived in a bombed out factory and that Doboj was one of the first towns hit with a lot of depleted uranium.  He noted that he had done a lot of internet research and discovered that a lot of Bosnian residents in Doboj, where he was stationed, had a lot of kidney problems.  He also testified that no one in his family had kidney problems. 

The evidence of record since the last rating decision in November 2007 shows that the Veteran's IgA could have potentially been caused by his prescription for Motrin for his service-connected back disorder.  The Veteran submitted an article showing the side effects of Motrin, which included disorders of the kidney.  The Veteran has been service-connected for his lumbar spine for a number of years and has been on NSAIDs during that time.  In addition to his back disorder, it also is worth mentioning that the Veteran is service-connected for disorders of the cervical spine, left knee, and for myofascial pain syndrome with headaches, etc, and it is reasonable to deduce that he would have been prescribed pain medication for these disorders, as well.  The Veteran also has stated that he found studies that Bosnian residents where he was stationed in service had a higher incidence of kidney disease.  This evidence was not previously considered by VA and supports a possible relationship between the Veteran's IgA nephropathy and his service-connected lumbar spine disorder, or service, which was not of record in the prior denial in November 2007.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  

As the additional evidence is new and material, the claim of entitlement to service connection for IgA nephropathy is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for IgA nephropathy is reopened, and the claim is granted to this extent only.

REMAND

The Veteran seeks entitlement to service connection for IgA nephropathy (kidney disease), to include as a result of exposure to depleted uranium while serving in Bosnia.  The Veteran's personnel records confirm that he was stationed in Bosnia.  

After military service, the Veteran was found to have protein and blood in the urine in July 2003 and was diagnosed with IgA nephropathy in March 2005.  IgA is not a "radiogenic disease," as specified in 38 C.F.R. § 3.311(b)(2).   However, if a claim is based on a disease that is not specified as "radiogenic disease" VA shall nevertheless consider the claim under the provisions of this section if the claimant has cited to or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

The Veteran testified that he served in Bosnia from November 1996 to March 1997; he mentioned that he was supposed to stay longer in Bosnia but had to leave early because of injury to his back.  The Veteran further testified that he was in Doboj and lived in a bombed out factory and that this was one of the first towns hit with a lot of depleted uranium.  He also stated that he had conducted internet research showing that Bosnian residents where he was stationed in Doboj had a higher incidence of kidney problems. As the Veteran is currently diagnosed with IgA nephropathy, is competent and credible to report that he was exposed to depleted uranium in service, and has stated that he conducted research showing a higher incidence of kidney problems in Bosnian residents living in Doboj, where he was stationed, the Board finds it necessary to afford the Veteran a medical examination regarding the etiology of the Veteran's IgA nephropathy (kidney disease).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran also has asserted an alternative theory of entitlement on a secondary basis, arguing that his kidney disease was caused by the NSAIDs that were prescribed for his service-connected back disorder.  The Veteran submitted articles showing that the side effects of Motrin can include kidney disease; he also has asserted that he was prescribed high dosages of Motrin for an extended period of time.  The service treatment records show that the Veteran was prescribed 800mg of Motrin in 1988 after he was seen in the emergency room for costochondritis, and hyperventilation secondary to anxiety, and naproxen and Motrin in 1997, which was around the time of his injury to his spine.  He had a healed NSAID ulcer in February 1998.  As the record shows an indication that the Veteran's kidney disease might be secondary to his service-connected back disorder, on the basis of the NSAIDs he was prescribed for his back, a medical opinion addressing this matter is warranted, as well.  See id.

It also appears that the Veteran had Persian Gulf War service, as noted on a March 1998 exposure questionnaire.  One of his DD-Form 214s notes that he earned, in pertinent part, the Combat Action Ribbon.  Because the Veteran is shown to possibly have served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Veteran has a diagnosed condition, in that he has IgA nephropathy.  Therefore, he would not be entitled to service connection for an undiagnosed illness presumptively related to his Persian Gulf War service.  IgA nephropathy also is not presently considered a disease that is presumptively related to Persian Gulf War service.  Nonetheless, this does not preclude the Veteran from establishing service connection for IgA nephropathy on a direct incurrence basis.  On his March 1998 Persian Gulf War exposures questionnaire he indicated that he was exposed to oil fire smoke and "CARC" paint.  He noted that other exposures were unknown, such as depleted uranium exposure, etc.  The Veteran should be provided with a medical opinion addressing the likelihood that the Veteran's IgA nephropathy is directly related to his Persian Gulf War service.

Finally, the evidence suggests that the Veteran might have had signs or symptoms of kidney disease during his military service, thus showing yet another theory of entitlement to service connection for IgA nephropathy.  A February 1988 urinalysis report during the Veteran's reenlistment examination shows the Veteran had blood in his urine.  July 1989, May 1990, and March 1998 treatment records also note the Veteran had high white blood cell count (WBC).  Other urinalysis tests in service were normal, however.  In between his first two periods of service in the Navy and his third period of service in the Army, an October 1994 service treatment record shows a high WBC and mean platelet volume (MPV).  As the record shows that the Veteran's current IgA nephropathy (kidney disease) might have first manifested during his military service, the medical opinion provided should address this theory of entitlement, as well.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or provide the proper release forms for any additional relevant evidence including, but not limited to private treatment he has received for his kidney disease, and the articles he found noting a higher incidence of kidney disease in Bosnian residents.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  Contact the service department to verify the dates the Veteran had service in the Persian Gulf during the Persian Gulf War.

3.  After completing the above requested evidentiary development, develop the Veteran's claim for service connection for IgA nephropathy pursuant to the provisions of 38 C.F.R. § 3.311.  This must include determining whether there exists a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation). 

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of his IgA nephropathy.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not that the Veteran's IgA nephropathy had its clinical onset during active service or is related to any in-service disease, event, or injury, or developed within one year of his discharge from active duty.  In providing this opinion, the examiner should acknowledge that the Veteran was found to have blood in the urine in February 1988, and high WBC in July 1989, May 1990, and March 1998.  If applicable, the examiner should address the Veteran's service during the Persian Gulf War and his presumed exposure to chemicals associated with this service.  The examiner also should address the Veteran's reports of exposure to depleted uranium during his service in Bosnia from November 1996 to March 1997.      

(b)  Whether it is at least as likely as not that the Veteran's current IgA nephropathy was caused by the NSAIDs prescribed for his service-connected back disorder (and/or his service-connected knee, cervical spine, or myofascial pain disorders).  

(c)  Whether it is at least as likely as not that the Veteran's current IgA nephropathy was aggravated (meaning chronically worsened) by the NSAIDs prescribed for his service-connected back disorder (and/or his service-connected knee, cervical spine, or myofascial pain disorders).  If so, please state, to the extent possible, the baseline level of severity of the kidney disease before the onset of aggravation.  

The examiner should comment on the Veteran's prescriptions for NSAIDs in service and after service, in addition to his healed NSAID ulcer noted in February 1998.  

The rationale for all opinions expressed should be provided in a legible report.

An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


